Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 1 of 48 PageID #: 35233




                        Exhibit A
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 2 of 48 PageID #: 35234




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

  HUAWEI TECHNOLOGIES CO. LTD.,

              Plaintiff,

        v.
                                                  No. 2:20-cv-00030-JRG
  VERIZON COMMUNICATIONS, INC.,
  VERIZON BUSINESS NETWORK
  SERVICES, INC., VERIZON ENTERPRISE
  SOLUTIONS, LLC, CELLCO
  PARTNERSHIP D/B/A VERIZON                      JURY TRIAL DEMANDED
  WIRELESS, INC., VERIZON DATA
  SERVICES LLC, VERIZON BUSINESS
  GLOBAL LLC, VERIZON SERVICES
  CORP., AND VERIZON PATENT AND                   XXXXXXXXXXXXXXX
                                                  FILED UNDER SEAL
  LICENSING INC.                                   PUBLIC VERSION

              Defendants.


  VERIZON BUSINESS NETWORK
  SERVICES, INC., CELLCO PARTNERSHIP
  D/B/A VERIZON WIRELESS, VERIZON
  DATA SERVICES LLC, VERIZON
  BUSINESS GLOBAL LLC, VERIZON
  SERVICES CORP., AND VERIZON
  PATENT AND LICENSING INC.

              Counterclaim-Plaintiffs,

        v.

  HUAWEI TECHNOLOGIES CO. LTD.,
  HUAWEI TECHNOLOGIES USA, INC.,
  AND FUTUREWEI TECHNOLOGIES INC.

              Counterclaim-Defendants.
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 3 of 48 PageID #: 35235




                [PROPOSED] FIRST AMENDED JOINT PRETRIAL ORDER

         The Pretrial Conference is scheduled on June 16–17, 2021, at 9:00 a.m. in Marshall, Texas,

  pursuant to the Court’s Second Amended Docket Control Order (Dkt. No. 275), and Rule 16 of

  the Federal Rules of Civil Procedure. The following parties submit this First Amended Joint

  Pretrial Order: Plaintiff and Counterclaim Defendants Huawei Technologies Co. Ltd. (“Huawei”

  or “Plaintiff”), Huawei Technologies USA, Inc. and Futurewei Technologies Inc. (collectively

  with Huawei, “Counterclaim Defendants”) and Defendants Verizon Communications Inc.,

  Verizon Business Network Services, Inc., Verizon Enterprise Solutions, LLC, Cellco Partnership

  d/b/a Verizon Wireless, Verizon Data Services LLC, Verizon Business Global LLC, Verizon

  Services, Corp. and Verizon Patent and Licensing Inc. (“Verizon” or “Defendants”). Subject to the

  other rulings made at the Pretrial Conference, the Court enters this Order.

  I.     COUNSEL FOR THE PARTIES

         Attorneys for Plaintiff Huawei Technologies Co. Ltd.:

                 Bradley W. Caldwell
                 Texas Bar No. 24040630
                 Email: bcaldwell@caldwellcc.com
                 Jason D. Cassady
                 Texas Bar No. 24045625
                 Email: jcassady@caldwellcc.com
                 John Austin Curry
                 Texas Bar No. 24059636
                 Email: acurry@caldwellcc.com
                 Kevin L. Burgess
                 Texas Bar No. 24006927
                 Email: kburgess@caldwellcc.com
                 Brian D. Johnston
                 Texas Bar No. 24080965
                 Email: bjohnston@caldwellcc.com
                 Daniel R. Pearson
                 Texas Bar No. 24070398
                 Email: dpearson@caldwellcc.com
                 Justin T. Nemunaitis
                 Texas Bar No. 24065815

                                                   1
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 4 of 48 PageID #: 35236




              Email: jnemunaitis@caldwellcc.com
              Hamad M. Hamad
              Texas Bar No. 24061268
              Email: hhamad@caldwellcc.com
              Robert Seth Reich Jr.
              Texas Bar No. 24088283
              Email: sreich@caldwellcc.com
              Bailey A. Blaies
              Texas Bar No. 24109297
              Email: bblaies@caldwellcc.com
              Alexander A. Waldrop
              Texas Bar No. 24102619
              Email: awaldrop@caldwellcc.com
              Haley S. Grissom
              Texas Bar No. 24122838
              Email: hgrissom@caldwellcc.com
              Warren J. McCarty, III
              Texas Bar No. 24107857
              Email: wmccarty@caldwellcc.com
              John F. Summers
              Texas Bar No. 24079417
              Email: jsummers@caldwellcc.com
              Xu Zhou
              Texas Bar No. 24121219
              Email: xzhou@caldwellcc.com
              Christopher S. Stewart
              Texas Bar No. 24079399
              Email: cstewart@caldwellcc.com
              CALDWELL CASSADY CURRY P.C.
              2121 N. Pearl St., Suite 1200
              Dallas, Texas 75201
              Telephone: (214) 888-4848
              Facsimile: (214) 888-4849

              Gregory P. Love
              Texas Bar No. 24013060
              greg@lovetrialfirm.com
              LOVE LAW FIRM
              P.O. Box 948
              Henderson, Texas 75653
              Telephone: (903) 212-4444

              David M. Barkan
              California Bar No. 160825
              barkan@fr.com
              FISH & RICHARDSON P.C.

                                          2
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 5 of 48 PageID #: 35237




              500 Arguello Street, Suite 500
              Redwood City, CA 94063
              Telephone: (650) 839-5070

              Adam R. Shartzer
              DC Bar No. 994420
              shartzer@fr.com
              FISH & RICHARDSON P.C.
              1000 Maine Ave., S.W. Suite 1000
              Washington, D.C. 20024

              Lawrence K. Kolodney
              Massachusetts Bar No. 556851
              kolodney@fr.com
              FISH & RICHARDSON P.C.
              One Marina Park Drive
              Boston, MA 02210

              Matthew A. Colvin
              Texas Bar No. 24087331
              colvin@fr.com
              Thomas Howard Reger, II
              Texas Bar No. 24032992
              reger@fr.com
              FISH & RICHARDSON P.C.
              1717 Main Street, Suite 5000
              Dallas, Texas 75201

              Oliver J. Richards
              California Bar No. 310972
              orichards@fr.com
              FISH & RICHARDSON P.C.
              12860 El Camino Real, Suite 400
              San Diego, CA 92130

        Attorneys for Defendant Verizon Communications Inc.:

             Deron R. Dacus
             State Bar No. 00790553
             Shannon Marie Dacus
             THE DACUS FIRM, P.C.
             821 ESE Loop 323, Suite 430
             Tyler, TX 75701
             Phone: (903) 705-1117
             Fax: (903) 581-2543
             ddacus@dacusfirm.com
             sdacus@dacusfirm.com
                                               3
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 6 of 48 PageID #: 35238




              Charles Kramer Verhoeven
              Brian Mack
              Bina Patel
              QUINN EMANUEL URQUHART & SULLIVAN
              50 California Street, 22nd Floor
              San Francisco, California 94111-4788
              Telephone: 415-875-6600
              Fax: 415-875-6700
              charlesverhoeven@quinnemanuel.com
              brianmack@quinnemanuel.com
              binapatel@quinnemanuel.com

              Patrick Curran
              Anne-Raphaelle Aubry
              Hannah Dawson
              QUINN EMANUEL URQUHART & SULLIVAN
              111 Huntington Ave, Suite 520
              Boston, Massachusetts 02199
              Telephone: 617-712-7100
              Fax: 617-712-7200
              patrickcurran@quinnemanuel.com
              anneraphaelleaubry@quinnemanuel.com
              hannahdawson@quinnemanuel.com

              Kevin Hardy
              Deepa Acharya
              Patrick James Stafford
              Courtney Kasuboski
              QUINN EMANUEL URQUHART & SULLIVAN
              1300 I Street NW, Suite 900
              Washington, D.C. 20005
              Telephone: 202-538-8000
              Fax: 202-538-8100
              kevinhardy@quinnemanuel.com
              deepaacharya@quinnemanuel.com
              patrickstafford@quinnemanuel.com
              courtneykasuboski@quinnemanuel.com

              Andrea Pallios Roberts
              QUINN EMANUEL URQUHART & SULLIVAN
              555 Twin Dolphin Drive, 5th Floor
              Redwood Shores, CA 94065
              Telephone: (650) 801-5000
              Fax: (650) 801-5100
              andreaproberts@quinnemanuel.com

                                        4
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 7 of 48 PageID #: 35239




                   Brett Nelson Watkins
                   Texas Bar No. 24106816
                   QUINN EMANUEL URQUHART & SULLIVAN
                   711 Louisiana, Suite 500
                   Houston, TX 77002
                   Telephone: 713-221-7000
                   Fax: 713-221-7100
                   brettwatkins@quinnemanuel.com

                   Zhaoxin Yin
                   QUINN EMANUEL URQUHART & SULLIVAN
                   865 S. Figueroa Street, 10th Floor
                   Los Angeles, CA 90017
                   Telephone: 213-443-3000
                   Fax: 213-443-3100
                   johnyin@quinnemanuel.com

                   E. Glenn Thames, Jr.
                   Texas Bar No. 00785097
                   glennthames@potterminton.com
                   POTTER MINTON
                   A PROFESSIONAL CORPORATION
                   110 N. College Ave., Suite 500
                   Tyler, Texas 75702
                   Tel: (903) 597-8311
                   Fax: (903) 593-0846

  II.       STATEMENT OF JURISDICTION

        •   Huawei’s Statement Regarding Jurisdiction

            This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

  and 1338(a) because this action arises under the patent laws of the United States, including 35

  U.S.C. § 1 et seq. This Court has subject matter jurisdiction over Huawei’s declaratory judgment

  claim under 28 U.S.C. §§ 1331, 1338(a), 1367, 2201, and 2202.

            Venue and personal jurisdiction are not disputed in this case.

        •   Verizon’s Statement Regarding Jurisdiction

            Jurisdiction in this case is based on the United States patent laws, 35 U.S.C. §§ 1, et seq.



                                                      5
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 8 of 48 PageID #: 35240




             This Court has jurisdiction over the subject matter of this action under at least 28 U.S.C.

  §§ 1331, 1338(a), and 1367. The Court’s jurisdiction over the subject matter is not disputed.

             The Court has personal jurisdiction over the parties. The Court’s jurisdiction over the

  parties is not disputed.

             Venue is proper in this judicial district under 28 U.S.C. §§ 1391 and 1400(b).

  III.       NATURE OF ACTION

         •   Huawei’s Statement Regarding the Description of the Case

             Huawei brought this patent infringement lawsuit. Huawei alleges that Defendant Verizon

  directly and indirectly infringes claims 1, 4, 7, and 10 of U.S. Patent No. 8,406,236 (“the ’236

  patent”); claims 1 and 4 of U.S. Patent No. 8,824,505 (“the ’505 patent”); and claims 1, 7, 9, and

  12 U.S. Patent No. 9,312,982 (“the ’982 patent”) (collectively “Huawei Asserted Claims”).

  Huawei further alleges that Verizon’s infringement is and has been willful. Huawei seeks both

  pre-verdict and post-verdict damages up to the time of judgment to compensate Huawei for

  Verizon’s alleged acts of infringement, but in no event less than a reasonable royalty for past and

  on-going infringement. Huawei also seeks an order requiring Verizon to pay ongoing royalties.

  Huawei also seeks prejudgment and post judgment interests and costs, pursuant to 35 U.S.C. §

  284, and attorneys’ fees, pursuant to 35 U.S.C. § 285, as well as an exceptional case finding and

  treble damages against Verizon as enhancement pursuant to 35 U.S.C. § 284.

             Verizon brought counterclaims alleging patent infringement.              Verizon alleges

  counterclaim-defendant Huawei infringes claims 1 and 12 of U.S. Patent No. 8,121,111 (“the ’111

  Patent”) and claims 1 and 12 of U.S. Patent No. 8,983,288 (“the ’288 Patent”) (collectively

  “Verizon Asserted Claims”), directly and/or by inducing infringement by a third party. Verizon

  seeks damages in the form of a reasonable royalty (which it contends may be de minimis) and does

  not include any claim that it is entitled to lost profits. Verizon alleges that Huawei is a willful

                                                      6
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 9 of 48 PageID #: 35241




  infringer. Verizon further alleges that Huawei is liable for prejudgment and post-judgment interest

  on any damages awarded, pursuant to 35 U.S.C. § 284, and attorneys’ fees pursuant to 35 U.S.C.

  § 285.

           Counterclaim Defendants deny that they or their customers have infringed or infringe the

  Verizon Asserted Claims. Counterclaim Defendants further contends that they do not induce and

  have not induced direct infringement of the Verizon Asserted Claims. Counterclaim Defendants

  have filed inter partes review petitions challenging the validity of the Verizon Asserted Claims

  based on obviousness and anticipation. Counterclaim Defendants further contend in this case that

  the Verizon Asserted Claims are invalid because they are unpatentable under 35 U.S.C. § 101.

           Verizon also brought common law counterclaims alleging a declaration of obligation for

  Huawei to license its SEPs on FRAND/RAND terms, breach of contract, Huawei engaged in unfair

  competition under Texas law, and Texas common law fraud. Verizon seeks damages for its costs,

  expenses, disbursements, and attorneys’ fees incurred in connection with this action.

     •     Verizon’s Statement Regarding the Description of the Case

           Verizon is one of America’s most innovative companies and provides a key portion of

  America’s telecommunications infrastructure. Verizon offers industry-leading connectivity to its

  customers, connecting millions of people, companies and communities through its award-winning

  networks. Verizon has led the way in 4G LTE network reliability and speeds, and holds over seven

  thousand United States patents for its inventions. Verizon’s patented ideas are the technologies

  that support Verizon’s networks.

           This is an action for infringement of Verizon’s patents wherein Verizon will seek to prove

  that Huawei has infringed and continues to infringe Claims 1 and 12 of U.S. Patent No. 8,121,111

  (the “’111 Patent”) and Claims 1 and 12 of U.S. Patent No. 8,983,288 (the “’288 Patent”)



                                                   7
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 10 of 48 PageID #: 35242




  (collectively, the “Verizon Patents-in-Suit”). Verizon alleges that Counterclaim Defendants

  directly infringe the Verizon Patents-in-Suit pursuant to 35 U.S.C. § 271(a), and Counterclaim

  Defendants induce infringement of the Verizon Patents-in-Suit by others pursuant to 35 U.S.C. §

  271(b). Verizon seeks damages to compensate for Counterclaim Defendants’ infringement of the

  Verizon Patents-in-Suit in an amount no less than a reasonable royalty, as well as attorneys’ fees

  and costs, pursuant to 35 U.S.C. §§ 284 and 285. Verizon further will seek to prove that Huawei

  willfully infringes the Verizon Patents-in-Suit.

         Verizon also asserts breach of contract, wherein Verizon seeks to prove that Huawei has

  contractual obligations arising out of its licensing declarations to the International

  Telecommunications Union (ITU) Telecommunication Standardization Sector (“ITU-T”),

  including the obligation to license its patents or pending patents that Huawei alleges are essential

  to practice the ITU-T G.709 Recommendation on reasonable and non-discriminatory (RAND)

  terms; to treat implementers equally without discriminating between them; and to negotiate in

  good faith with implementers towards a license on RAND terms, including by making a RAND

  offer and disclosing sufficient information to permit standard implementers to assess RAND

  compliance. Verizon seeks to prove that Huawei breached these obligations by singling out

  Verizon for discriminatory and retaliatory treatment, failing to negotiate in good faith with Verizon

  towards license(s) for covered patents on RAND terms, pursuing excessive royalties, failing to

  provide a sound economic basis for its royalty demands, failing to provide a basis for its allegedly

  RAND offer, seeking damages in excess of a RAND royalty, and abruptly severing negotiations

  to begin this lawsuit. Verizon seeks compensatory damages and consequential damages to cover

  the costs it has incurred during negotiations and litigation.




                                                     8
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 11 of 48 PageID #: 35243




          Verizon also seeks to prove that Huawei committed common law fraud by failing to

  provide mandatory disclosures of intellectual property rights (“IPR”) to the ITU-T during the

  standardization process, and by falsely stating in its licensing declarations to the ITU-T that it

  would license its standard essential patents on RAND terms and conditions. Verizon seeks to

  prove that, in response to patent calls at ITU-T meetings, Huawei intentionally withheld IPR that

  it was required to disclose under the ITU’s Common Patent Policy and Guidelines, injuring

  Verizon as an entity relying on Huawei’s representations that it would comply with the Common

  Patent Policy and Guidelines. Verizon further seeks to prove that Huawei made misstatements in

  its licensing declarations because it has not offered a license to the Huawei Patents-in-Suit, which

  Huawei contends are essential, on RAND terms and conditions. Verizon seeks damages to put it

  in the position it would have been in had Huawei not committed its fraud, including costs of

  negotiation and litigation, and any licensing costs incurred as a result of the incorporation of the

  Huawei Patents-in-Suit into the standard that would not have been incorporated absent the fraud.

          Finally, Verizon seeks to prove that Huawei engaged in unfair competition under Texas

  law by showing that Huawei’s misconduct in connection with its disclosure failures and false

  statements to the ITU-T interfered with Verizon’s ability to conduct its business. Verizon seeks

  to recover damages to compensate it for its business injuries, including the costs of negotiations

  and litigation.

          Verizon denies that it has in the past or currently infringes any of the Huawei Patents-in-

  Suit and denies that Verizon owes Huawei any damages. Verizon also contends that each of the

  asserted claims of the Huawei Patents-in-Suit is invalid under at least 35 U.S.C. §§ 101, 102, and/or

  103. Verizon also asserts various affirmative defenses, including non-infringement; invalidity and

  ineligibility; prosecution history estoppel; damages and cost limitations; failure to mark; non-



                                                   9
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 12 of 48 PageID #: 35244




  compliance with SSO and breach of FRAND/RAND obligations; unenforceability due to waiver,

  implied waiver, acquiescence, equitable estoppel, unclean hands, patent misuse, unfair

  competition, and/or fraud based on standards activities; no causation; no exceptional case; no

  willful infringement; and unenforceability due to inequitable conduct. Verizon also denies that

  Huawei is entitled to damages and disputes the amount of damages to which Huawei is entitled if

  it should establish infringement and the Huawei Patents-in-Suit are held not invalid.

  IV.       CONTENTIONS OF THE PARTIES

        •   Huawei’s Statement of Its Contentions

            By providing these contentions, Huawei and Counterclaim Defendants do not concede that

  all of these issues are appropriate for trial. In addition, Huawei and Counterclaim Defendants do

  not waive any of its motions in limine or motions for summary judgment.

            1.     In this case, Huawei contends that Verizon directly infringes, and induces

  infringement of, claims 1, 4, 7, and 10 of the ’236 patent; claims 1 and 4 of the ’505 patent; and

  claims 1, 7, 9, and 12 of the ’982 patent under 35 U.S.C. §§ 271(a)–(b) and 281–285 by making,

  using, offering for sale, selling, and/or importing into the United States systems and/or devices

  that comply with the G.709 Standard that practice the inventions of the ’236, ’505, and ’982

  patents, without authority or license from Huawei.

            2.     Huawei contends the ’236 patent has a filing date of May 17, 2011 and a priority

  date of June 15, 2007.

            3.     Huawei is the owner of all rights, title, and interest in and to the ’236 patent and

  possesses all rights of recovery under the ’236 patent.

            4.     Huawei contends the ’505 patent has a filing date of October 25, 2011 and a priority

  date of April 17, 2007.



                                                    10
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 13 of 48 PageID #: 35245




         5.      Huawei is the owner of all rights, title, and interest in and to the ’505 patent and

  possesses all rights of recovery under the ’505 patent.

         6.      Huawei contends the ’982 patent has a filing date of December 10, 2014 and a

  priority date of March 9, 2009.

         7.      Huawei is the owner of all rights, title, and interest in and to the ’982 patent and

  possesses all rights of recovery under the ’982 patent.

         8.      Huawei contends that it has been damaged by Verizon’s conduct and seeks pre-

  verdict and post-verdict damages up to the time of judgment adequate to compensate for the

  infringement by Verizon, but in no event less than a reasonable royalty, as well as prejudgment

  and post-judgment interest and costs as fixed by the Court. Huawei also seeks an ongoing royalty.

         9.      Huawei contends that Huawei complied with 35 U.S.C. § 287 by providing actual

  notice to Verizon on February 7, 2019.

         10.     Huawei contends this case is exceptional and that Huawei is entitled to reasonable

  attorneys’ fees and costs (including consultants’ fees and costs) pursuant to 35 U.S.C. § 285.

         11.     Huawei contends that Verizon’s infringement is and has been willful and thus

  requests that the Court award to Huawei enhanced damages pursuant to 5 U.S.C. § 284, as well as

  supplemental damages for any continuing post-verdict infringement up until entry of final

  judgment and an accounting for damages if necessary.

         12.     Huawei denies all of Verizon’s defenses in its Second Amended Answer.

         13.     Huawei denies all of Verizon’s Counterclaims and declaratory judgment claims.

         14.     Huawei contends that venue is proper in the United States District Court for the

  Eastern District of Texas.




                                                  11
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 14 of 48 PageID #: 35246




         15.     Huawei contends that Verizon has made, used, sold, and/or offered for sale in ,

  used, and/or imported into the United States infringing systems and/or devices that comply with

  the G.709 Standard in connection with Verizon’s optical transport network systems,




         16.     Huawei contends it fully complied with its RAND commitment by, for example,

  not suing Verizon for an injunction, and by seeking a license on RAND terms.

         17.     Counterclaim Defendants deny Verizon’s counterclaims.

         18.     Counterclaim Defendants contend that they do not infringe and have not infringed,

  directly or indirectly any of the Verizon Asserted Claims of the ’111 or ’288 patents.

         19.     Counterclaim Defendants contend that Verizon cannot meet its burden of proving

  by a preponderance of the evidence that Counterclaim Defendants or any of Counterclaim

  Defendants’ customers directly infringe any Verizon Asserted Claim of the ’111 or ’288 patents.

         20.     Counterclaim Defendants contend that Verizon cannot meets its burden of proving

  by a preponderance of the evidence that Huawei induces or induced infringement of any Verizon

  Asserted Claim of the ’111 or ’288 patents.

         21.     Counterclaim Defendants contend that Verizon cannot meets its burden of proving

  by a preponderance of the evidence that Counterclaim Defendants or any of Counterclaim



                                                  12
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 15 of 48 PageID #: 35247




  Defendants’ customers infringed under the doctrine of equivalents any Verizon Asserted Claim of

  the ’111 or ’288 patents.

         22.     Counterclaim Defendants contend that Verizon cannot meets its burden of proving

  by a preponderance of the evidence direct infringement by third parties of any Verizon Asserted

  Claim of the ’111 or ’288 patents.

         23.     Counterclaim Defendants contend that Verizon cannot meet its burden of proving

  by a preponderance of the evidence that Counterclaim Defendants had knowledge of infringement

  and the specific intent to cause direct infringement required for induced infringement.

         24.     Counterclaim Defendants contend that the Verizon Asserted Claims of the ’111

  patent and ’288 patent are invalid because they are unpatentable under 35 U.S.C. § 101.

         25.     Counterclaim Defendants contend that Verizon’s claims of patent infringement are

  barred by prosecution history estoppel and/or disclaimer.

         26.     Counterclaim Defendants contend its commitment to license its SEPs on RAND

  terms is not a contractual, or otherwise legally binding, obligation. Even so, Counterclaim

  Defendants content it did not breach any obligation to license its SEPs on RAND terms because it

  negotiated with Verizon prior to filing this lawsuit for RAND-damages and did not seek an

  injunction.

         27.     Counterclaim Defendants contend that they did not engage in unfair competition or

  common law fraud because Verizon cannot show by a preponderance of the evidence that Huawei

  falsely committed to license its SEPs on RAND terms, Huawei intended to induce Verizon to adopt

  its ITU-T contributions by making a RAND commitment, Verizon actually and justifiably relied

  on Huawei’s RAND commitment in supporting Huawei’s ITU-T G.709 contributions, that the




                                                  13
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 16 of 48 PageID #: 35248




  ITU-T would have adopted a different contribution but for Huawei’s representation, nor that

  Verizon was damaged as a result of Huawei’s RAND commitment.

         28.     Counterclaim Defendants contend that they did not engage in unfair competition or

  common law fraud by non-disclosure because Verizon cannot show by a preponderance of the

  evidence that Huawei failed to disclose its SEPs in accordance with the ITU-T’s patent policy,

  Huawei intended to induce Verizon to adopt its ITU-T contributions by only generally and not

  specifically disclosing the existence of its SEPs, Verizon actually and justifiably relied on

  Huawei’s general disclosure, that the ITU-T would have adopted a different contribution but for

  Huawei’s general disclosure, nor that Verizon was damaged as a result of Huawei’s general

  disclosure.

         29.     Counterclaim Defendants contend that any alleged damages suffered by Verizon

  related to its unfair competition or common law fraud claims are barred by the Texas Economic

  Loss Rule.

         30.     Counterclaim Defendants contend that any of Verizon’s alleged damages are

  limited or barred from a failure to mark under 35 U.S.C. §§ 286, 287, and/or 288.

         31.     Counterclaim Defendants contend that Verizon’s counterclaims are limited or

  barred because Counterclaim Defendants are not liable for the acts of others over whom they have

  no control.

         32.     Counterclaim Defendants contend that Verizon’s claims of patent infringement are

  barred by the equitable doctrines of unclean hands, waiver, implied waiver, acquiescence, and/or

  equitable estoppel.




                                                 14
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 17 of 48 PageID #: 35249




         33.     Huawei contends that Verizon’s Texas state law counterclaims are barred by the

  doctrine of laches, statute of frauds, and the Noerr-Pennington doctrine. Huawei further contends

  that Verizon failed to mitigate damages with respect to its breach of contract claim.

         34.     Counterclaim Defendants deny that Verizon is entitled to compensatory damages,

  costs, pre-judgment or post-judgment interest, a declaration that this case is exceptional, ongoing

  royalties, and attorneys’ fees.

         35.     Huawei objects to Verizon’s contentions that were not properly disclosed as

  Verizon’s contentions pursuant to the Court’s Patent Rules, Discovery Rules, and other orders of

  the Court in this case. Huawei further objects to Verizon’s contentions regarding issues excluded

  by agreement and/or by rulings of the Court.

         36.     Huawei objects to any contention that is subject to a currently pending motion in

  this matter.

         37.     Huawei objects to the relitigation of any issue that has already been determined by

  the Court.

         38.     Huawei objects to Verizon’s contentions which state:

         “Verizon seeks damages to put it in the position it would have been in had Huawei not
         committed its fraud, including litigation costs that would not have been incurred had
         Verizon not incorporated these standards into its network.”

         “Verizon seeks to recover damages to compensate it for its business injuries, including the
         costs of negotiations and litigation.”

  Huawei objects to the above-mentioned contentions as untimely, not previously disclosed to

  Huawei through fact and expert discovery, and Huawei objects to these contentions to the extent

  they rely on theories not properly disclosed in this case. To date, Verizon has never identified

  what damages its seeks on its common law fraud and unfair competition counterclaims. Verizon

  similarly has not put forward a cognizable damage’s theory on its common law fraud and unfair

                                                  15
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 18 of 48 PageID #: 35250




  competition counterclaims. Further, Verizon, through fact and expert discovery, has not disclosed

  evidence of damages “to put it in the position it would have been in had Huawei not committed its

  fraud” nor evidence of damages “to compensate it for its business injuries.”

         39.     Huawei objects to Verizon’s contentions to the extent that they are inconsistent with

  the factual record.

         40.     Huawei objects to Verizon raising the issue that Verizon Communications Inc. is

  not a proper party to this lawsuit for the first time in this Joint Proposed Pretrial Order.

     •   Verizon’s Statement of Its Contentions

         By providing these contentions, Verizon does not concede that all of these issues are

  appropriate for trial. In particular, Verizon does not waive any of its motions in limine, motions

  for summary judgment, motions to strike, or Daubert motions, which, if granted, would render

  some or all of these issues moot. Verizon’s contentions in this case are detailed in part in Verizon’s

  answers and affirmative defenses, Verizon’s pending motions (see Part IX below), including its

  motions for summary judgment, motions to strike, Daubert motions, motions in limine, Verizon’s

  invalidity contentions, and Verizon’s expert reports, which are all incorporated by reference

  herein. In sum, Verizon contends the following:

         1.      Verizon does not infringe and has not infringed, either directly or indirectly, any

  asserted claim of the ’982 patent.

         2.      Verizon does not infringe and has not infringed, either directly or indirectly, any

  asserted claim of the ’236 patent.

         3.      Verizon does not infringe and has not infringed, either directly or indirectly, any

  asserted claim of the ’505 patent.




                                                    16
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 19 of 48 PageID #: 35251




           4.    Verizon contends that the functionalities that Huawei contends infringe the ’982,

  ’236, and ’505 patents, are performed in ASIC/FPGA chips in line cards that Verizon purchases

  from third party vendors.

           5.    The asserted claims of the ’982 patent are invalid under 35 U.S.C. § 101 and § 103.

  The ’982 patent is obvious in light of the following prior art: (1) E.P. Application Publication No.

  1826926 (“Zou”) in view of U.S. Pub. No. 2003/0048813 (“Lahav”); (2) Ciena, Cortina, and Cisco

  Contribution 116 (“Contribution 116”) in view of Lahav; (3) PMC Sierra Contribution 35

  (“Contribution 35”) in view of Lahav; and (4) Contribution 116 in view of Contribution 35 and

  Lahav.

           6.    The asserted claims of the ’236 patent are invalid under 35 U.S.C. § 102 and § 103.

  The ’236 patent is anticipated by or rendered obvious in light of the following prior art: (1) ITU-

  T Recommendation G.709 (03/2003) (“G.709 (03/2003)”) and ITU-T Recommendation G.707

  (12/2003) (“G.707 (12/2003)”) in view of G.709 Living List (2006-05); (2) Next Generation

  Transport Networks (“Ellanti”) in view of G.709 Living List (2006-05); and (3) E.P. Patent

  Publication No. 1 494 377 (“Roberts 377”).

           7.    The asserted claims of the ’505 patent are invalid under 35 U.S.C. § 102 and § 103.

  The ’505 patent is anticipated by or rendered obvious in light of the following prior art: (1) ITU-

  T Recommendation G.709 (03/2003) (“G.709 (03/2003)”); (2) G.709 (03/2003) in view of G.709

  Living List (2006-05); (3) E.P. Patent Application Publication No. 1 826 926 (“Zou”) in view of

  G.709 (03/2003); and (4) Next Generation Transport Networks (“Ellanti”) in view of G.709 Living

  List (2006-05).

           8.    Huawei is not entitled to damages on its claims of infringement. To the extent

  damages are to be awarded, Huawei’s calculation of a reasonable royalty relies on an improper



                                                  17
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 20 of 48 PageID #: 35252




  methodology and improper evidence, and Huawei has failed to provide a suitable basis on which

  damages may be properly calculated.

           9.    Huawei’s claim for damages, if any, against Verizon for alleged infringement is

  limited by 35 U.S.C. §§ 286 and 287 and its recovery of costs is limited under 35 U.S.C. § 288.

           10.   Huawei failed to mark its products that allegedly practice the Huawei Patents-in-

  Suit, and Verizon did not have knowledge of its alleged infringement of any of the Huawei Patents-

  in-Suit prior to March 29, 2019.

           11.   Huawei is barred from pre-suit damages dating prior to March 29, 2019 for the

  Huawei Patents-in-Suit.

           12.   Huawei is not entitled to an ongoing royalty.

           13.   Huawei is not entitled to pre-judgment or post-judgment interest or costs.

           14.   Huawei is not entitled to an award of its attorneys’ fees.

           15.   Verizon has engaged in all relevant activities in good faith, thereby precluding

  Huawei, even if it prevails, from recovering its reasonable attorneys’ fees or costs under 35 U.S.C.

  § 285.

           16.   This is an exceptional case entitling Verizon to attorneys’ fees, costs, and interest.

           17.   Huawei’s claims for relief are barred in whole or in part by Huawei’s non-

  compliance with SSO and breach of RAND obligations.

           18.   Huawei’s claims for relief are barred in whole or in part by unenforceability due to

  waiver, implied waiver, acquiescence, equitable estoppel, the doctrine of unclean hands, patent

  misuse, unfair competition, and/or fraud based on standards activities.

           19.   Huawei’s claims for relief are barred under the doctrine of inequitable conduct.




                                                   18
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 21 of 48 PageID #: 35253




         20.        Verizon cannot be liable for induced infringement prior to the filing of the

  complaint because Huawei failed to provide pre-suit notice of alleged infringement of any Huawei

  Patent-in-Suit.

         21.        Verizon Communications Inc. is not a proper party to this lawsuit. Verizon

  Communications Inc. is a holding company.

         22.        Huawei directly infringes and induces infringement of the following claims (the

  “asserted claims”): claims 1 and 12 of the ’111 patent and claims 1 and 12 of the ’288 patent.

         23.        Verizon contends that Huawei has made, used, sold, offered for sale and/or

  imported into the United States infringing systems and/or devices that practice the asserted claims

  of the ’111 and ’288 patents, including, but not limited to:



         24.        The ’111 patent has a filing date of March 29, 2007.

         25.        The asserted claims of the ’111 patent were conceived of at least as early as

  November 10, 2006 by Michael Freiberger and diligently reduced to practice by March 29, 2007

  when the application that led to the ’111 patent was filed.

         26.        Verizon is the owner of all rights, title, and interest in and to the ’111 patent and

  possesses all rights of recovery under the ’111 patent.

         27.        The ’288 patent has a filing date of January 6, 2012.

         28.        Verizon is the owner of all rights, title, and interest in and to the ’288 patent and

  possesses all rights of recovery under the ’288 patent.

         29.        Huawei had notice of infringement of the Verizon Patents-in-Suit at least as early

  as the filing of Verizon’s counterclaims.




                                                     19
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 22 of 48 PageID #: 35254




          30.   Each of the Verizon Patents-in-Suit has been issued by the United States Patent and

  Trademark Office (“USPTO”) and therefore is entitled to a presumption of validity, and that

  Huawei cannot prove that any of the asserted claims is invalid by clear and convincing evidence.

          31.   Verizon is entitled to damages, together with interest (both prejudgment and post-

  judgment), adequate to compensate it for Huawei’s infringement, in an amount no less than a

  reasonable royalty for the use made of the invention by Huawei.

          32.   Huawei submitted one or more declarations to the ITU-T committing to grant

  licenses on “reasonable and non-discriminatory” (“RAND”) terms for its patents essential to the

  G.709 Recommendation (“Huawei’s G.709 RAND Declarations”).

          33.   Huawei’s G.709 RAND Declarations are contracts with the ITU-T for the benefit

  of third-party implementers, including Verizon.

          34.   Huawei also submitted a general declaration that it would license its patents

  incorporated into any ITU-T standard on RAND terms.

          35.   Huawei sent its first letter regarding a patent license to Verizon on February 7,

  2019.

          36.



          37.



          38.   Huawei breached its obligations to the ITU-T (and to Verizon, as an implementer

  and third-party beneficiary) in connection with the licensing of Huawei’s optical portfolio,

  including the Huawei Patents-in-Suit, which Huawei contends are essential to the G.709

  Recommendation. Huawei submitted licensing declarations to the ITU-T, committing to license



                                                 20
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 23 of 48 PageID #: 35255




  its standard essential patents on RAND terms. Huawei breached its obligations to license its

  patents or pending patent applications that Huawei alleges are essential to practice the G.709

  Recommendation on RAND terms; to treat implementers equally without discriminating between

  them; and to negotiate in good faith with implementers towards a license on RAND terms,

  including by making a RAND offer and disclosing sufficient information to permit standard

  implementers to assess RAND compliance. Huawei has never previously licensed its optical

  patent portfolio to any other party other than as part of a broad portfolio license. Huawei has never

  previously licensed any of the individual Huawei Patents-in-Suit by themselves. Huawei is aware

  of entities that practice the G.709 Recommendation, other than Verizon. Yet, Huawei has not filed

  a patent infringement lawsuit in the United States against any party practicing the G.709

  Recommendation, other than Verizon.

            39.   Verizon was damaged by Huawei’s breach of contract because it had to incur

  negotiation and litigation costs in connection with defending against Huawei’s patent infringement

  claims.

            40.   Verizon further seeks declaratory judgment that Huawei has an obligation to license

  its standard essential patents on RAND terms based on Huawei’s licensing declarations to the ITU-

  T.

            41.   Huawei committed common law fraud by failing to provide mandatory disclosures

  to the ITU-T and by misstating that it would license standard essential patents on RAND terms

  and conditions. With regard to the former, Huawei did not disclose IPR in response to patent calls

  at ITU-T meetings, as required under the ITU’s Common Patent Policy and Guidelines, injuring

  Verizon as an entity relying on Huawei’s representations that it would comply with the Common

  Patent Policy and Guidelines. Verizon relied on Huawei’s failure to disclose its IPR to the ITU-



                                                   21
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 24 of 48 PageID #: 35256




  T, as well as Huawei’s misstatement that it would license standard essential patents on RAND

  terms, in making business decisions to incorporate ITU-T standards into its network. Verizon

  seeks damages to put it in the position it would have been in had Huawei not committed its fraud,

  including litigation costs that would not have been incurred had Verizon not incorporated these

  standards into its network.

           42.    Huawei committed unfair competition under Texas law by failing to make required

  disclosures to the ITU-T and misstating that it would license standard essential patents on RAND

  terms, and that failure to disclose and misstatement interfered with Verizon’s ability to conduct its

  business. Verizon seeks to recover damages to compensate it for its business injuries, including

  the costs of negotiations and litigation.

           43.    Verizon denies all of Huawei’s defenses in Huawei’s Answer to Verizon’s

  Counterclaims.

           44.    Verizon denies all claims by Huawei seeking declaratory judgment.

  V.       STIPULATIONS AND UNCONTESTED FACTS

           The parties agree to the following stipulations and uncontested facts.

       •   The Parties’ Statement of Uncontested Facts

           1.     Plaintiff Huawei Technologies Co. Ltd. is a Chinese corporation with its principal

  place of business at Bantian, Longgang District, Shenzen, China.

           2.     Defendant Verizon Communications Inc. is a Delaware corporation located in New

  York.

           3.     Defendant Verizon Business Network Services LLC is a Delaware corporation

  located in Virginia.

           4.     Defendant Verizon Enterprise Solutions LLC is not an active entity.



                                                   22
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 25 of 48 PageID #: 35257




            5.    Defendant Cellco Partnership d/b/a/ Verizon Wireless, Inc. is a Delaware general

  partnership located in New Jersey.

            6.    Defendant Verizon Data Services LLC is a Delaware limited liability company

  located in Florida.

            7.    Defendant Verizon Business Global LLC is a Delaware corporation located in New

  Jersey.

            8.    Defendant Verizon Services Corp. is a Delaware corporation located in Virginia

            9.    Defendant Verizon Patent and Licensing Inc. is a Delaware corporation located in

  New Jersey.

            10.   The ’236 patent was issued on March 26, 2013 and claims priority to a Chinese

  application filed on June 15, 2007.

            11.   The ’236 patent is entitled “Method and Apparatus for Transporting Client Signal

  in Optical Transport Network.”

            12.   Claims 1, 4, 7, and 10 of the ’236 patent are at issue and asserted in this case against

  Verizon.

            13.   The named inventors of the ’236 patent are Limin Dong and Qiuyou Wu.

            14.   Huawei is the owner of all rights, title, and interest in and to the ’236 patent.

            15.   The ’505 patent was issued on September 2, 2014 and claims priority to a Chinese

  application filed on April 17, 2007.

            16.   The ’505 patent is entitled “Method and Apparatus for Transporting Client Signals

  in an Optical Transport Network.”

            17.   Claims 1 and 4 of the ’505 patent are at issue and asserted in this case against

  Verizon.



                                                    23
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 26 of 48 PageID #: 35258




         18.    The named inventors of the ’505 patent are Limin Dong and Qiuyou Wu.

         19.    Huawei is the owner of all rights, title, and interest in and to the ’505 patent.

         20.    The ’982 patent was issued on April 12, 2016 and claims priority to a Chinese

  application filed on March 9, 2009.

         21.    The ’982 patent is entitled “Method and Apparatus for Mapping and De-Mapping

  in an Optical Transport Network.”

         22.    Claims 1, 7, 9, and 12 of the ’982 patent are at issue and asserted in this case against

  Verizon.

         23.    The named inventors of the ’982 patent are Maarten Vissers, Qiuyou Wu, Xin Xiao,

  and Wei Su.

         24.    Huawei is the owner of all rights, title, and interest in and to the ’982 patent.

         25.    The ’111 patent was issued on February 21, 2012 and was filed on March 29, 2007.

         26.    The ’111 patent is entitled “Method and System for Measuring Latency.”

         27.    Claims 1 and 12 of the ’111 patent are at issue and asserted in this case against

  Huawei.

         28.    The named inventor of the ’111 patent is Michael Freiberger.

         29.    Verizon is the owner of all rights, title, and interest in and to the ’111 patent.

         30.    The ’288 patent was issued on March 17, 2015 and claims priority to U.S. Patent

  Application No. 11/693,211, filed on Mar. 29, 2007.

         31.    The ’288 patent is entitled “Method and System for Measuring Latency.”

         32.    Claims 1 and 12 of the ’288 patent are at issue and asserted in this case against

  Huawei.

         33.    The named inventor of the ’288 patent is Michael Freiberger.



                                                  24
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 27 of 48 PageID #: 35259




         34.     Verizon is the owner of all rights, title, and interest in and to the ’288 patent.

     •   Stipulation for Trial Management Procedures

         The parties agree to the following procedures for trial management, except where

  competing proposals are set forth below:

         1.      The parties will exchange by email copies of all documentary, graphic, slide,

  animation, and any other form of Demonstratives they plan to use at trial for use during direct

  examination—but not for cross-examination—and an identification of witnesses each such

  Demonstrative will be used with on direct examination, by 7:00 p.m. the night before their intended

  use. In other words, if a demonstrative will be used on a Wednesday, it must be exchanged or

  made available by 7:00 p.m. on the previous Tuesday. The parties shall exchange objections to

  these demonstratives by 9:00 p.m. on the day the exhibits are received. The parties will meet and

  confer by 9:15 p.m. to attempt to resolve any objections or other issues relating to the disclosed

  Demonstratives. If any disputes remain following this conference, the parties shall apprise the

  Court the following morning before the jury is seated. Demonstratives exchanged will not be used

  by the opposing party prior to being used by the disclosing party.

                 a.      “Demonstratives” are exhibits specifically created for the purpose of the

                         trial and do not include (1) exhibits created in the courtroom during

                         testimony or opening at trial, (2) the enlargement, highlighting,

                         ballooning, etc. of trial exhibits or transcripts of testimony, or (3)

                         demonstratives previously displayed in the course of the trial. Reasonable

                         non-substantive edits or corrections of typographical and similar errors to

                         demonstrative exhibits may be made to such exhibits prior to use.

                 b.      However, Demonstratives for direct examination or opening, as well as

                         trial exhibits used during direct examination or opening must be cleared of
                                                   25
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 28 of 48 PageID #: 35260




                         any outstanding objections before being shown to the jury. Additionally,

                         any transcripts of testimony (excluding testimony given during this trial)

                         must have been previously designated by the parties and cleared of

                         outstanding objections before being shown to the jury during opening or

                         on direct examination. On cross-examination, transcripts of testimony

                         may be used so long as it is not in violation of a motion in limine or other

                         exclusionary order, or rule of evidence, regardless of whether it was

                         previously designated by the parties.

         2.      The parties will make available for inspection physical exhibits (including any to

  be used in live product demonstrations) they plan to use at trial for use during direct examination

  or opening—but not for cross-examination—by 7:00 p.m. two nights before their intended use. In

  other words, if a physical exhibit will be used on a Wednesday, it must be exchanged or made

  available by 7:00 p.m. on the previous Monday. The parties shall exchange objections to these

  physical exhibits by 9:00 p.m. the day after disclosures are made. The parties will meet and confer

  by 9:15 p.m. to attempt to resolve any objections or other issues relating to these physical exhibits.

  If any disputes remain following this conference, the parties shall apprise the Court the following

  morning before the jury is seated. Materials exchanged or made available under this paragraph

  will not be used by the opposing party prior to being used by the disclosing party.

         3.      At [Huawei position: 7:00 p.m.] [Verizon position: 4:00 p.m.] the day before

  opening statements will be given, the parties shall exchange their opening statement

  Demonstratives. At [Huawei’s position: 9:00 p.m.] [Verizon’s position: 5:00 p.m.] that same

  day, the non-offering party shall notify the offering party of any objections to the proposed opening

  statement Demonstratives. The parties will meet and confer by [Huawei’s position: 9:15 p.m.]



                                                   26
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 29 of 48 PageID #: 35261




  [Verizon’s position: 6:00 p.m.] to attempt to resolve any objections or other issues relating to the

  disclosed demonstrative. If any disputes remain following this conference, the parties shall apprise

  the Court the following morning before the jury is seated. Demonstratives exchanged will not be

  used by the opposing party prior to being used by the disclosing party.

         4.      With respect to both Demonstratives to be used on direct examination of a witness

  and opening Demonstratives, parties are to provide color demonstratives natively or by other

  electronic means such that animations and builds are readily ascertainable.

         5.      The parties will exchange by email lists of exhibits they intend to use during direct

  examination by 7:00 p.m. the night before their intended use, and an identification of the witnesses

  each such exhibit will be used with on direct examination or by deposition designation. The

  parties’ disclosures will reflect a good faith estimate of the exhibits that will be used with a

  particular witness and all efforts will be made to streamline disclosures such that they do not

  include excessive numbers of exhibits that do not ultimately get used. The parties shall exchange

  objections to these exhibits, to the extent not pre-admitted, by 9:00 p.m. on the day the lists are

  received. The parties will meet and confer by 9:15 p.m. to attempt to resolve any objections or

  other issues relating to the disclosed exhibits. If any disputes remain following this conference,

  the parties shall apprise the Court the following morning before the jury is seated.

         6.      The parties will identify by email witnesses to be called live (in the order of call)

  and by deposition at 7:00 p.m., two days in advance of the day of trial during which the witnesses

  will testify. In other words, if a witness will testify on a Wednesday, the witness must be identified

  by 7:00 p.m. on the previous Monday. If the opposing party has any objections to disclosed

  witnesses, the party shall provide such objections by 9:00 p.m. on the day the list is received. The

  parties will meet and confer by 9:15 p.m. to attempt to resolve any disputes relating to disclosed



                                                   27
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 30 of 48 PageID #: 35262




  witnesses. If any disputes remain following this conference, the parties shall apprise the Court the

  following morning before the jury is seated. The parties further agree to identify which witness

  they intend to be their final witness after which they will rest their case when that individual is

  disclosed pursuant to these procedures.

         7.      For deposition designations, the parties will provide a list of any deposition

  designations to be played by 7:00 pm two days before the designation is to be played. Counters

  and objections to the 7:00 pm designations are due by 9:00 pm the same evening. The parties will

  meet and confer by 9:15 p.m. to attempt to resolve any disputes regarding deposition designations,

  and any unresolved objections will be raised with the Court the next morning before the jury is

  seated. The party that seeks to read or play the deposition testimony must also provide the

  opposing party by 7:00 p.m. one day before the deposition testimony is to be played, a workable

  copy of the actual recordings to be played (or testimony to be read), including all designations and

  counter-designations. The parties agree to remove counsel’s objections or any discussion between

  counsel from the video clips that are to be shown to the jury. The parties shall cooperate in good

  faith to prepare the designated portions of the depositions for presentation at trial. The deposition

  designations and counter-designations shall be played in the order in the transcript. The time

  available for each side’s trial presentation shall be reduced by the length of its designations or

  counter-designations actually played or read at trial. If played, such time shall be measured by the

  amount of time of each party’s designations. If read, such time shall be measured by the lines of

  testimony each party designates as a percentage of the total number of lines read.

         8.      Each party may use an exhibit that is listed on an opposing party’s exhibit list to

  the same effect as though it were listed on its own exhibit list, subject to any applicable evidentiary

  objections, and provided that the disclosure requirements discussed above are followed.



                                                    28
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 31 of 48 PageID #: 35263




         9.      If a party removes an exhibit from its exhibit list, it will notify the opposing party

  in the service email of the amended exhibit list. The opposing party may add the withdrawn exhibit

  to its own exhibit list. The parties reserve the right to object to the timeliness of the addition of

  such withdrawn exhibits.

         10.     The listing of an exhibit on a party’s exhibit list is not an admission that the exhibit

  is relevant or admissible when offered by the opposing party for the purpose that the opposing

  party wishes to admit the exhibit. Each party reserves the right to object to the relevancy or

  admissibility of any evidence offered by the other party in accordance with the disclosure schedule

  set forth above, or if during cross-examination at the time such evidence is offered, in view of the

  specific context in which such evidence is offered. The parties will meet and confer in good faith

  to identify exhibits that can be pre-admitted or admitted without the need for additional

  foundational testimony.

                 a.      For the ease of reference for the jury, Court, and parties, translations of

                         foreign language exhibits will be included as part of the same exhibit with

                         the same exhibit number as the foreign language exhibit. To the extent

                         both parties have competing translations of a foreign language exhibit,

                         both competing translations will be included as part of the same exhibit,

                         with a notation indicating which party submitted each competing

                         translation (e.g., Ex. 1.V for Verizon’s translation of exhibit 1 or Ex. 1.H

                         for Huawei’s translation of exhibit 1). The inclusion of a party’s

                         translation of a foreign language exhibit on that party’s exhibit list is not

                         an admission that the foreign language exhibit or the opposing party’s

                         translation is relevant, admissible, or accurate. The foreign language



                                                   29
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 32 of 48 PageID #: 35264




                           exhibit, Huawei’s translation of the foreign language exhibit, and

                           Verizon’s translation of the foreign language exhibit should be treated as

                           three separate exhibits for admission purposes


          11.     The parties agree that any exhibit listed on a party’s own exhibit list as to which no

  objection remains pending at the time of opening statements may be shown to the jury by that party

  during opening statements if the exhibit will be the subject of testimony and explained to the jury

  by a witness at trial.

          12.     [Huawei Position: Verizon’s proposed language in this paragraph is unnecessary

  and contrary to the Federal Rules of Evidence and the practices of this Court.] [Verizon Position:

  Except for documents solely used for impeachment or as Demonstratives and subject to the

  provisions of this Pretrial Order, no party may use an exhibit not present on its own or on an

  opposing party’s exhibit list absent good cause shown.]

          13.     The parties agree to exchange lists of “Admitted Exhibits” by 10:00 p.m. the night

  before the lists are to be submitted to the Court.

          14.     The parties agree to exchange binders containing a printed copy of any slides to be

  used during a party’s closing argument immediately prior to giving its closing argument. To the

  extent a particular slide is not used in a party’s closing, the other party may not use that slide.

          15.     The parties agree to continue to meet and confer to resolve their objections to the

  other party’s deposition designations and exhibits.

  VI.     CONTESTED ISSUES OF FACT AND LAW

          The Parties identify the following issues of fact that remain to be litigated. To the extent

  any issue of law discussed below is deemed to be an issue of fact, it is incorporated into this

  section. The Parties reserve the right to identify additional factual or legal issues that may arise,


                                                    30
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 33 of 48 PageID #: 35265




  including issues raised in any motions in limine. The parties set forth below their contested issues

  of fact and law for trial. The parties do not agree that each contested issue listed is properly raised

  in the jury trial or that each contested issue may be properly raised in the jury trial. The parties

  reserve all rights and objections.

     •      Huawei’s Statement of Contested Issues of Fact and Law

            By providing this statement, Huawei does not concede that all of these issues are

  appropriate for trial. Huawei also does not waive any of its pending motions.

            1.    Whether Verizon directly and/or indirectly infringes claims 1, 4, 7, and 10 of the

  ’236 patent.

            2.    Whether Verizon directly and/or indirectly infringes claims 1 and 4 of the ’505

  patent.

            3.    Whether Verizon directly and/or indirectly infringes claims 1, 7, 9, and 12 of the

  ’982 patent.

            4.    Whether Verizon’s infringement is willful.

            5.    Whether Huawei is entitled to enhanced damages pursuant to 35 U.S.C. § 284,

  and if so, the dollar amount of the enhancement.

            6.    Whether Huawei is entitled to damages to compensate for Verizon’s

  infringement, and, if so, the dollar amount of pre-verdict and post-verdict damages to the time of

  judgment adequate to compensate for the infringement of the patent-in-suit, but in no event less

  than a reasonable royalty.

            7.    Whether Huawei is entitled to costs, and, if so, the dollar amount of their costs.

            8.    Whether Huawei is entitled to prejudgment and post-judgment interest, and, if so,

  the dollar amount of prejudgment and post-judgment interest.

            9.    Whether Huawei is entitled to ongoing royalties from Verizon.
                                                    31
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 34 of 48 PageID #: 35266




            10.   Whether this case is an exceptional case pursuant to 35 U.S.C. § 285 and whether

  Huawei is entitled to an award of attorneys’ fees.

            11.   Whether Verizon has proven by clear and convincing evidence that the claims of

  Huawei’s patents-in-suit are anticipated by Verizon’s prior art references under 35 U.S.C. § 102.

            12.   Whether Verizon has proven by clear and convincing evidence that the claims of

  Huawei’s patents-in-suit are obvious under 35 U.S.C. § 103 in view of Verizon’s prior art

  references.

            13.   Whether Huawei directly and/or indirectly infringes claims 1 and 12 of the ’111

  patent.

            14.   Whether Huawei directly and/or indirectly infringes claims 1 and 12 of the ’288

  patent.

            15.   Whether Verizon is entitled to damages to compensate for Huawei’s infringement,

  and, if so, the dollar amount of pre-verdict and post-verdict damages to the time of judgment

  adequate to compensate for the infringement of the patent-in-suit, but in no event less than a

  reasonable royalty.

            16.   Whether Verizon is entitled to costs, and, if so, the dollar amount of their costs.

            17.   Whether Verizon is entitled to prejudgment and post-judgment interest, and, if so,

  the dollar amount of prejudgment and post-judgment interest.

            18.   Whether this case is an exceptional case pursuant to 35 U.S.C. § 285 and whether

  Verizon is entitled to an award of attorneys’ fees.

            19.   Whether Huawei has proven by clear and convincing evidence that the Verizon

  Asserted Claims are invalid under 35 U.S.C. § 101.

            20.   Whether Huawei breached its contractual RAND commitment.



                                                   32
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 35 of 48 PageID #: 35267




           21.   Whether Verizon has proven by a preponderance of the evidence that Huawei

  falsely represented it would license its SEPs to the G.709 standard on RAND terms.

           22.   Whether Verizon has proven by a preponderance of the evidence that Huawei

  knew its representation that it would license its SEPs to the G.709 standard on RAND terms was

  false.

           23.   Whether Verizon has proven by a preponderance of the evidence that Huawei

  intended to induce the ITU-T to adopt or Verizon to support its contributions to the G.709

  standard by representing it would license its SEPs on RAND terms.

           24.   Whether Verizon has proven by a preponderance of the evidence that Verizon

  actually and justifiably relied on Huawei’s representation it would license its SEPs to the G.709

  standard on RAND terms.

           25.   Whether Verizon has proven by a preponderance of the evidence that the ITU-T

  would have adopted a different standard as well as the substance of that standard but for

  Huawei’s representation it would license its SEPs to the G.709 standard on RAND terms.

           26.   Whether Verizon has proven by a preponderance of the evidence that Verizon

  suffered an injury as a result of Huawei’s representation it would license its SEPs to the G.709

  standard on RAND terms.

           27.   Whether Verizon has proven by a preponderance of the evidence that Huawei had

  a duty to specifically disclose the patent and patent application numbers of its SEPs.

           28.   Whether Verizon has proven by a preponderance of the evidence that Huawei

  deliberately failed to disclose its patent and patent application numbers of its SEPs in violation of

  the ITU-T patent policy.




                                                   33
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 36 of 48 PageID #: 35268




         29.     Whether Verizon has proven by a preponderance of the evidence that Verizon was

  ignorant of Huawei’s SEPs and did not have an equal opportunity to discover the existence of

  Huawei’s SEPs.

         30.     Whether Verizon has proven by a preponderance of the evidence that Huawei

  intended the ITU-T to adopt and Verizon to support its contributions to the G.709 standard.

         31.     Whether Verizon has proven by a preponderance of the evidence that Verizon

  actually and justifiably relied Huawei’s general as opposed to specific patent disclosure.

         32.     Whether Verizon has proven by a preponderance of the evidence that Verizon

  suffered injury as a result of Huawei’s general patent disclosure.

         33.     Whether Verizon has proven by a preponderance of the evidence that Huawei

  violated Texas Unfair Competition Common Law because Huawei engaged in an illegal act that

  interfered with Verizon’s ability to conduct business.

         34.     Any issues of fact that are determined to constitute issues of law are hereby

  designated as such, and vice versa. Huawei also incorporates by reference the contested issues

  raised in its pending motions.

     ● Verizon’s Statement of Contested Issues of Fact and Law

         1.      Whether Huawei directly infringes and induces infringement of the asserted claims

  of the Verizon Patents-in-Suit.

         2.      Whether Verizon is entitled to damages, together with interest (both prejudgment

  and post-judgment), adequate to compensate it for Huawei’s infringement, in an amount no less

  than a reasonable royalty for the use made of the invention by Huawei.

         3.      Whether Huawei breached its obligations to the ITU-T by failing to comply with

  its commitment to license standard essential patents on RAND terms.



                                                  34
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 37 of 48 PageID #: 35269




         4.      Whether Verizon is entitled to damages to compensate it for Huawei’s breach of its

  RAND obligations.

         5.      Whether Huawei committed fraud by failing to make required disclosures of IPR

  to the ITU-T during the standardization process.

         6.      Whether Huawei committed fraud by misstating in its licensing declarations that it

  would license standard essential patents on RAND terms.

         7.      Whether Verizon is entitled to damages to compensate it for Huawei’s fraud.

         8.      Whether Huawei engaged in unfair competition by failing to make required

  disclosures of IPR to the ITU-T during the standardization process.

         9.      Whether Huawei engaged in unfair competition by misstating in its licensing

  declarations that it would license standard essential patents on RAND terms.

         10.     Whether Verizon is entitled to damages to compensate it for Huawei’s unfair

  competition.

         11.     Whether Verizon infringes one or more asserted claims of the ‘982 patent.

         12.     Whether Verizon infringes one or more asserted claims of the ‘236 patent.

         13.     Whether Verizon infringes one or more asserted claims of the ‘505 patent.

         14.     Whether Huawei infringes one or more asserted claims of the ‘111 patent.

         15.     Whether Huawei infringes one or more asserted claims of the ‘288 patent.

         16.     Whether the asserted claims of the ’111 patent were conceived of at least as early

  as November 10, 2006 by Michael Freiberger and diligently reduced to practice by March 29, 2007

  when the application that led to the ’111 patent was filed.

         17.     Whether acceptable non-infringing alternatives to the ’982 patent existed at the time

  of standardization.



                                                  35
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 38 of 48 PageID #: 35270




            18.   Whether acceptable non-infringing alternatives to the ’236 patent existed at the time

  of standardization.

            19.   Whether acceptable non-infringing alternatives to the ’505 patent existed at the time

  of standardization.

            20.   Whether the asserted claims of the ’982 patent are invalid under 35 U.S.C. § 101

  and/or § 103.

            21.   Whether the asserted claims of the ’236 patent are invalid under 35 U.S.C. § 102

  and/or § 103.

            22.   Whether the asserted claims of the ’505 patent are invalid under 35 U.S.C. § 102

  and/or § 103.

            23.   Whether Huawei is entitled to damages on its claims of infringement.

            24.   Whether Huawei’s claim for damages, if any, against Verizon for alleged

  infringement is limited by 35 U.S.C. § 287 to pre-suit damages beginning on March 28, 2019.

            25.   Whether Huawei’s claim for damages, if any, against Verizon for alleged

  infringement is limited by 35 U.S.C. §§ 286 and 287 and its recovery of costs is limited under 35

  U.S.C. § 288.

            26.   Whether Huawei has proven damages for the alleged infringement of the ’982

  patent.

            27.   Whether Huawei has proven damages for the alleged infringement of the ’236

  patent.

            28.   Whether Huawei has proven damages for the alleged infringement of the ’505

  patent.




                                                   36
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 39 of 48 PageID #: 35271




          29.    Whether Huawei is entitled to an ongoing royalty for the alleged infringement of

  any of the Huawei Patents-in-Suit.

          30.    Whether Huawei is entitled to pre-judgment or post-judgment interest or costs in

  connection with the alleged infringement of any of the Huawei Patents-in-Suit.

          31.    Whether Huawei is entitled to an award of its attorneys’ fees.

          32.    Whether this is an exceptional case entitling Verizon to attorneys’ fees, costs, and

  interest.

          33.    Whether Huawei’s claims for relief are barred in whole or in part by the doctrine

  of unclean hands.

          34.    Whether Huawei’s claims for relief are barred in whole or in part by fraud.

          35.    Whether Huawei’s claims for relief are barred in whole or in part by breach of

  contract.

          36.    Whether Huawei’s claims for relief are barred under the doctrine of inequitable

  conduct.

          37.    Whether Verizon can be liable for induced infringement prior to the filing of the

  complaint in view of Huawei’s failure to provide pre-suit notice of alleged infringement of any

  Huawei Patent-in-Suit.

          38.    Any issues of fact that are determined to constitute issues of law are hereby

  designated as such, and vice versa. Verizon also incorporates by reference the contested issues

  raised in its pending motions.

      •   Huawei’s Statement Regarding Issues to be Decided by the Court

          1.     Huawei reserves the right to object to the language and substance of any proposed

  instructions and questions on the issues of obviousness.



                                                  37
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 40 of 48 PageID #: 35272




         2.       Huawei contends that any limitations on claim scope under the doctrine of

  equivalents requires determination by the Court, should not be submitted to the jury, and the jury

  should not be advised of the defense.

         3.       Huawei contends that all issues related to Huawei’s claims for post-trial issues such

  as ongoing royalties, exceptional case, enhanced damages, attorney’s fees, post and pre-trial

  interest, and post-trial damages require determination by the Court.

         4.       Huawei contends that all issues related to Verizon’s equitable defenses require

  determination by the Court, should not be submitted to the jury, and the jury should not be advised

  of the defenses.

         5.       Huawei contends that whether Verizon has proven by clear and convincing

  evidence that the asserted claims of Huawei’s ’982 Patent are invalid under 35 U.S.C. § 101

  requires determination by the Court.

         6.       Huawei contends that whether Huawei has proven by clear and convincing

  evidence that Verizon Asserted Claims are invalid under 35 U.S.C. § 101 requires determination

  by the Court.

         7.       Huawei contends that whether Swiss law applies to Verizon’s breach of RAND

  counterclaim requires determination by the Court.

         8.       Huawei contends that the scope of each party’s contractual obligations under

  RAND requires determination by the Court.

         9.       Huawei contends that whether Huawei had a duty to disclose patent and/or patent

  application numbers to the ITU-T requires determination by the Court.




                                                   38
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 41 of 48 PageID #: 35273




           10.      Huawei contends that if the Court determines there is a duty to disclose patents

  and/or patent application numbers to the ITU-T, the scope of that duty requires determination by

  the Court.

     •     Verizon’s Statement Regarding Issues to be Decided by the Court

           1.       Whether the asserted patents claim patentable subject matter under 35 U.S.C. §101

  is to be decided by the Court, but the factual underpinnings should be decided by the jury.

           2.       Verizon’s inequitable conduct defense should be resolved by the Court, but the

  factual underpinnings including materiality and intent should be decided by the jury.

           3.       Verizon does not object that its other equitable defenses should be resolved by the

  Court, and tried by the Court to the extent facts are reasonably disputed.

           4.       Whether this is an exceptional case is to be decided by the Court.

  VII.     LIST OF WITNESSES AND DEPOSITION DESIGNATIONS

           Pursuant to the Court’s Second Amended Docket Control Order (Dkt. No. 275) the parties

  exchanged initial deposition designations on March 22, 2021. The parties exchanged objections

  to initial deposition designations and counter-designations on April 8, 2021.            The parties

  exchanged objections to counter-designations and cross-designations on April 15, 2021. Verizon

  served objections to Huawei’s cross-designations on April 22, 2021. Huawei served objections to

  Verizon’s cross-designations on April 29, 2021. The designations are attached herein as described

  below:

           •     Huawei’s Initial Deposition Designations are attached as Exhibit A.

           •     Verizon’s Objections to Huawei’s Initial Deposition Designations and Verizon’s
                 Counter Designations are attached as Exhibit B.

           •     Huawei’s Objections to Verizon’s Counter Deposition Designations and Huawei’s
                 Cross Deposition Designations are attached as Exhibit C.



                                                    39
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 42 of 48 PageID #: 35274




         •   Verizon’s Objections to Huawei’s Cross Deposition Designations are attached as
             Exhibit D.

         •   Verizon’s Initial Deposition Designations are attached as Exhibit E.

         •   Huawei’s Objections to Verizon’s Initial Deposition Designations and Huawei’s
             Counter Deposition Designations are attached as Exhibit F.

         •   Verizon’s Objections to Huawei’s Counter Deposition Designations and Verizon’s
             Cross Deposition Designations are attached as Exhibit G.

         •   Huawei’s Objections to Verizon’s Cross Deposition Designations are attached as
             Exhibit H.

         The Parties will meet and confer regarding their respective objections in order to strive to

  resolve all objections and issues prior to presenting them to the Court.

         Pursuant to the Court’s Second Amended Docket Control Order (Dkt. No. 275) the parties

  have filed trial witness lists and objections. These lists are attached herein as detailed below:

         •   Huawei’s Witness List is attached as Exhibit I.

         •   Verizon’s Objections to Huawei’s Witness List is attached as Exhibit J.

         •   Huawei’s Rebuttal Witness List is attached as Exhibit K.

         •   Verizon’s Second Amended Witness Lists is attached as Exhibit L.

         •   Verizon’s Rebuttal Witness List is attached as Exhibit M.

         •   Huawei’s Objections to Verizon’s Second Amended Witness List and Rebuttal Witness
             List is attached at Exhibit N.

  VIII. LIST OF EXHIBITS

         Huawei’s exhibit list is attached as Exhibit O. Verizon’s objections to Huawei’s exhibit list

  is attached as Exhibit P. Verizon’s exhibit list is attached as Exhibit Q. Huawei’s objections to

  Verizon’s exhibit list is attached as Exhibit R. The Parties will meet and confer regarding their

  respective objections, including exhibit numbering, in an effort to resolve all objections and issues

  prior to presenting them to the Court.


                                                   40
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 43 of 48 PageID #: 35275
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 44 of 48 PageID #: 35276




      361                  Joint Notice of Agreed Motions In Limine

      366                  Verizon’s Motions in Limine

      367                  Huawei’s Motions in Limine

      395                  Huawei’s Motion to Strike New Declaration of Dr. Mondini and the
                           Related Portion of Verizon’s Sur-Reply


  X.        LENGTH OF TRIAL

            Huawei: Huawei estimates the probable length of trial will be 5 days. Huawei requests

  12 hours per side for direct, cross, and rebuttal examination. Huawei further requests 60 minutes

  per side for voir dire, and 45 minutes per side for an opening statement, and 45 minutes per side

  for closing arguments.

            Verizon: Verizon requests 16 hours per side for direct, cross, and rebuttal

  examination. Verizon further requests 30 minutes per side for voir dire, 30 minutes per

  side for opening statements, and 45 minutes per side for closing arguments.

  XI.       CERTIFICATIONS

            The undersigned counsel for each of the parties to this action does hereby certify and

  acknowledge the following:

            1.     Full and complete disclosure has been made in accordance with the Federal Rules

  of Civil Procedure, the Local Rules, and the Court’s orders;

            2.     The parties have complied with discovery limitations set forth in the Federal

  Rules of Civil Procedure, the Local Rules, and the Court’s orders. 2 The parties have stipulated




  2
       This representation is subject to any matters addressed in pending motions and/or objections.

                                                   42
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 45 of 48 PageID #: 35277




  and moved this Court on various issues altering discovery limitations, which have been approved

  by this Court.

         3.        Each exhibit in the Lists of Exhibits herein:

                   (a)    is in existence;

                   (b)    is numbered; and

                   (c)    has been disclosed and shown to opposing counsel.




                                                    43
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 46 of 48 PageID #: 35278




  DATED: June 9, 2021                    Respectfully submitted,

                                         CALDWELL CASSADY & CURRY

                                         /s/ Jason D. Cassady
                                         Bradley W. Caldwell
                                         Texas Bar No. 24040630
                                         Email: bcaldwell@caldwellcc.com
                                         Jason D. Cassady
                                         Texas Bar No. 24045625
                                         Email: jcassady@caldwellcc.com
                                         John Austin Curry
                                         Texas Bar No. 24059636
                                         Email: acurry@caldwellcc.com
                                         Justin Nemunaitis
                                         Texas Bar No. 24065815
                                         Email: jnemunaitis@caldwellcc.com
                                         CALDWELL CASSADY CURRY P.C.
                                         2121 N. Pearl St., Suite 1200
                                         Dallas, Texas 75201
                                         Telephone: (214) 888-4848

                                         Gregory P. Love
                                         Texas Bar No. 24013060
                                         greg@lovetrialfirm.com
                                         LOVE LAW FIRM
                                         P.O. Box 948
                                         Henderson, Texas 75653
                                         Telephone: (903) 212-4444

                                         David M. Barkan
                                         California Bar No. 160825
                                         barkan@fr.com
                                         FISH & RICHARDSON P.C.
                                         500 Arguello Street, Suite 500
                                         Redwood City, CA 94063
                                         Telephone: (650) 839-5070

                                         ATTORNEYS FOR PLAINTIFF HUAWEI
                                         TECHNOLOGIES CO. LTD., AND
                                         COUNTERCLAIM DEFENDANTS
                                         HUAWEI TECHNOLOGIES USA, INC.,
                                         AND FUTUREWEI TECHNOLOGIES,
                                         INC.

                                         /s/ Deron R. Dacus
                                         Charles Verhoeven
                                        44
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 47 of 48 PageID #: 35279




                                         charlesverhoeven@quinnemanuel.com
                                         Brian Mack
                                         brianmack@quinnemanuel.com
                                         QUINN EMANUEL URQUHART & SULLIVAN
                                         50 California Street, 22nd Floor
                                         San Francisco, California 94111-4788
                                         Telephone: 415-875-6600
                                         Fax: 415-875-6700

                                         Patrick Curran
                                         patrickcurran@quinnemanuel.com
                                         QUINN EMANUEL URQUHART & SULLIVAN
                                         111 Huntington Ave, Suite 520
                                         Boston, Massachusetts 02199
                                         Telephone: 617-712-7100
                                         Fax: 617-712-7200

                                         Kevin Hardy
                                         kevinhardy@quinnemanuel.com
                                         Deepa Acharya
                                         deepaacharya@quinnemanuel.com
                                         QUINN EMANUEL URQUHART & SULLIVAN
                                         1300 I Street NW, Suite 900
                                         Washington, D.C. 20005
                                         Telephone: 202-538-8000
                                         Fax: 202-538-8100

                                         Deron R. Dacus
                                         State Bar No. 00790553
                                         The Dacus Firm, P.C.
                                         821 ESE Loop 323, Suite 430
                                         Tyler, TX 75701
                                         Phone: (903) 705-1117
                                         Fax: (903) 581-2543
                                         ddacus@dacusfirm.com

                                         ATTORNEYS FOR VERIZON
                                         COMMUNICATIONS INC., VERIZON
                                         BUSINESS NETWORK SERVICES, INC.,
                                         VERIZON ENTERPRISE SOLUTIONS,
                                         LLC, CELLCO PARTNERSHIP D/B/A
                                         VERIZON WIRELESS, VERIZON DATA
                                         SERVICES LLC, VERIZON BUSINESS
                                         GLOBAL LLC, VERIZON SERVICES
                                         CORP., AND VERIZON PATENT AND
                                         LICENSING INC.

                                        45
Case 2:20-cv-00030-JRG Document 436-1 Filed 06/11/21 Page 48 of 48 PageID #: 35280




                                  CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document served on all counsel via electronic

  mail on June 9, 2021.


                                                       /s/ Jason D. Cassady
                                                       Jason D. Cassady


               CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

         The undersigned certifies that the foregoing document is authorized to be filed under seal

  pursuant to the Protective Order submitted in this case.

                                                             /s/ Jason D. Cassady
                                                             Jason D. Cassady




                                                  46
